Title: From James Madison to John Brennan, 7 September 1825
From: Madison, James
To: Brennan, John


        
          Montpr. Sepr. 7. 1825
        
        I have recd. Sir your letter of Aug. 31. communicating your intention to publish a translation of the travels of the Marquis de Cha[s]tellux in the U. States during several years of the Revolutionary war. You are welcome to my name on the list of your subscribers which I wish may become sufficit for your object. I can not venture to promise much addition to it in this particular quarter.
        My recollections of the work, as it appeared in the original language, do not authorize me to speak particularly of its value. From the known talents of the Author, the period of his tour, and the advantages under which it was made, he can not have failed to record many facts & observations which will have an interest with different classes of Readers. Before he came to this Country he had published a work [“]De la Felicité publique” on “public happiness,” denoting learned research & a cast of mind, at once philosophic & philanthropic.
        I suspect that you have confounded my name with that of the late President of Wm. & Mary, who was much more intimately known to the Marquis than myself. You have fallen in one error at least, in regarding him as my father. We were closely connected by friendship & affection; But were not nearer in blood than the degree of second Cousins; our grandfathers being brothers. With friendly respects & wishes
        
          J. M.
        
      